RAYMOND R. ABRAMSON, Judge, dissenting in part. I respectfully dissent for the same reasons set out in my dissenting opinion in the companion case, Prock v. Bull Shoals Landing, 2012 Ark. App. 47, 390 S.W.3d 78. The evidence of a direct causal link between drug use and the injury is even more tenuous in this case because Edmis-ten was merely holding the [10barrel top with channel locks (pliers) when the second barrel exploded. His co-worker Prock was generally responsible for welding and using cutting torches for Bull Shoals Landing; Prock operated the acetylene torch to open the barrels on the day of the explosion. Prock was more in charge of completing the assigned task of opening the two barrels, including selecting them, whereas Edmisten was only his helper. Crucially, there was simply no evidence that Edmisten’s drug use caused the explosion. VAUGHT, C.J., and HOOFMAN, J., join in this dissent.